Citation Nr: 1605687	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the VA RO.  

This case was previously before the Board in July 2014, at which time it denied the Veteran's claim.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's July 2014 decision.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's June 2015 Joint Motion found that the Board's July 2014 denial of the Veteran's claim erred by improperly relying on the results of a July 2012 VA medical opinion.  The Court found that this opinion was inadequate because it did not address the issue of whether the Veteran's bilateral peripheral neuropathy could have been aggravated by his other service-connected disabilities of diabetes mellitus, type II (diabetes) and/or a low back disability.  Accordingly, an opinion should be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the July 2012 VA examination of the Veteran's peripheral nerves, or if this examiner is not available, to another examiner of appropriate expertise.  If an opinion cannot be provided without an examination, one should be provided.  

Please answer each of the following questions, providing a complete rationale for any opinion expressed; in other words, please tell us why you reached the conclusion you did:

a)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the lower extremities was caused by any of his service-connected disabilities (including diabetes and a low back disability).  Why or why not? 

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the lower extremities was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service connected disabilities (including diabetes and a low back disability).  Why or why not?  If aggravation is found, the examiner should identify a baseline level of the peripheral neuropathy prior to the aggravation occurring.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




